2 AO 245A (Rev. 12/03) Judgment of Acquittal


                                     UNITED STATES DISTRICT COURT
                         FOR THE                               DISTRICT OF              PUERTO RICO

          UNITED STATES OF AMERICA
                                                                       JUDGMENT OF ACQUITTAL
                              V.

              JUAN BRAVO-FERNANDEZ
                                                                       CASE NUMBER: 3:10-cr-00232-1(FAB)




              Pursuant to the Judgment of the Court of Appeals dated January 17, 2019 (Docket No.
              1075) and the Mandate of the Court of Appeals dated February 8, 2019 (Docket No.
              1077), defendant %UDYR)HUQDQGH]LV$&48,77('DVWR&RXQW 86& 




s/Francisco A. Besosa
Signature of Judge

 Francisco A. Besosa                            U.S. District Judge
Name of Judge                                  Title of Judge

February 8, 2019
                                   Date
